  8:20-cv-00449-RFR-CRZ Doc # 33 Filed: 04/06/21 Page 1 of 3 - Page ID # 204




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA
                                             ) Case No. 8:20-CV-449
Kristeena Scarpino, individually and on      )
behalf of all Others similarly situated.     ) DEFENDANTS’
      Plaintiff(s),                          ) UNOPPOSED MOTION FOR
                                             ) EXTENSION OF TIME TO
                           v.                ) FILE ANSWER/RESPONSIVE
                                             ) PLEADING TO PLAINTIFF’S
Imagination Industries, Inc., d/b/a American ) AMENDED COMPLAINT.
Dream and Casey Rowe,                        )
      Defendant(s).                          )


          COMES NOW Defendant Casey Rowe, by and through his undersigned

counsel, and moves this Court to grant leave of an extension of time for the filing of

his Answer and Affirmative Defenses to Plaintiff’s Amended Complaint. Defendant

states:

1. This matter is before the Court on the Plaintiff’s Amended Complaint filed on

   February 2, 2021 which supplanted or replaced its prior filed Complaint of

   October 26, 2020.

2. Defendants’ Casey Rowe and American Dream respectively filed Motions to

   Dismiss the Amended Complaint on January 25, 2021.

3. The Magistrate Judge ruled on the Motions in its Findings and Recommendations

   to Hon. Judge Rossiter on March 19, 2021.

4. Hon. Judge Rossiter adopted and entered the Order on April 6, 2021.




                                          1
  8:20-cv-00449-RFR-CRZ Doc # 33 Filed: 04/06/21 Page 2 of 3 - Page ID # 205




5. Defendants have 14 days from the entry of the Order to file their Answer and

   Affirmative Defenses. FRCP Rule 12.

6. However, Defendants require additional time.

7. Defendants by co-counsel, Emeka Igbokwe, conferred with Plaintiffs’ counsels

   Olena Savytska and Harold Lichten.

8. Both Plaintiffs’ counsels do not object to extending the time for filing Defendants

   Answers and Affirmative Defenses for an additional 30 days.

9. As a result, Defendants move the court to grant additional time to each

   Defendant, Casey Rowe, and Defendant, American Dream, to file their Answers

   and Affirmative Defenses.

WHEREFORE, Defendants pray the Court grant an extension of time up to and
including May 20, 2021, for both Defendants to file their Answers and Affirmative
Defenses.
DATED this April 6, 2021
Respectfully Submitted:
Casey Rowe
Defendant
                                       By: _Emeka Igbokwe____
                                       Emeka Igbokwe, Esq., NE# 24905
                                       Banwo & Igbokwe Law Firm, LLC
                                       3568 Dodge Street, Suite 100
                                       Omaha, Nebraska 68131
                                       Tel: (402) 345-5759
                                       Fax: (402) 345-6404
                                       emeka@bi-law.com
                                       Attorney for Casey Rowe.



                                          2
  8:20-cv-00449-RFR-CRZ Doc # 33 Filed: 04/06/21 Page 3 of 3 - Page ID # 206




                      CERTIFICATE OF COMPLIANCE
I hereby certify that this brief complies with the word limits set out in NE CivR.
Rule 7.1(d)(1)(B) _429_words (i.e., not more than 3,500 words).


                         CERTIFICATE OF SERVICE
I hereby certify that on this _6th_ day of April 2021, a copy of the foregoing
document was filed electronically through the Court’s CM/ECF system, which will
send notice of this filing to all counsel of record who are CM/ECF filers.


                                       _/s/_Emeka Igbokwe____
                                         Emeka Igbokwe, Esq.




                                          3
